FILED
                             NOT FOR PUBLICATION                              AUG 25 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


In re: ANTONIA GARCIA MENDOZA;                   No.   14-60026
FRANCISCO MORENO MAGANA,
                                                 BAP No. 13-1499
          Debtors,
______________________________
                                                 MEMORANDUM*
ANTONIA GARCIA MENDOZA;
FRANCISCO MORENO MAGANA,

               Appellants,

 v.

DANIEL H. BRUNNER,

               Appellee.


                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Kirscher, Jury, and Taylor, Bankruptcy Judges, Presiding

                             Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chapter 13 debtors Antonia Garcia Mendoza and Francisco Moreno Magana

(“debtors”) appeal pro se from the Bankruptcy Appellate Panel’s (“BAP”) order

dismissing for failure to prosecute their appeal from the bankruptcy court. We

have jurisdiction under 28 U.S.C. § 158(d). We review for an abuse of discretion.

Morrissey v. Stuteville (In re Morrissey), 349 F.3d 1187, 1190 (9th Cir. 2003). We

affirm.

      The BAP did not abuse its discretion in dismissing debtors’ appeal for

failure to file an adequate opening brief or excerpts of record after the BAP

provided multiple warnings that failure to submit required materials would result in

dismissal of the appeal. See id. at 1189-91; see also 9th Cir. BAP R. 8018(a)-2

(BAP may dismiss the appeal if appellant fails to file “an opening brief timely, or

otherwise fails to comply with rules or orders regarding processing the appeal”);

Clinton v. Deutsche Bank Nat’l Trust Co. (In re Clinton), 449 B.R. 79, 83 (9th Cir.

BAP 2011) (pro se litigants in bankruptcy proceedings are not excused from

compliance with procedural rules).

      We reject as without merit debtors’ contentions regarding due process and

mandatory appointment of counsel.

      Because we affirm the BAP’s dismissal for failure to prosecute, we do not

consider debtors’ challenge to the bankruptcy court’s decisions. See In re


                                          2                                     14-60026
Morrissey, 349 F.3d at 1190.

      AFFIRMED.




                               3   14-60026